*31
JBy the Court

-Emmett, C. J.
This action came to this Court by appeal from an order granting to the Defendant a new trial. Pending the decision of the questions raised upon said appeal, the Defendant under the provisions of the act of February lé, 1S62, commonly called “ The Pebollion Act,” hied in the District Court a supplemental answer wherein he alleged that the Plaintiff was engaged in aiding and abetting the rebellion against the United States, and thereupon caused an order to be entered in said Court staying all proceedings on the part of the Plaintiff, except such as were necessary to the making and determining of the issue thus tendered by said supplemental complaint. On the same day the Defendant caused a copy of this order to be hied in this Court, and an order to be entered by the clerk staying all proceedings by the Plaintiff, (the Appellant here,) until the new issue made by the supplemental answer should be disposed of in the Court below. After this last mentioned order was entered, this Court having determined the questions submitted on the appeal, caused an order to be entered, by which the order of the District Court, granting a new trial, was reversed. The Defendant now moves to have this latter order of our Court, set aside, as unauthorized, and made in direct violation of the act above referred to.
This motion depends upon the same questions that were raised and decided in the case of Davis vs. Pierse et als., heard at the -last July term, and must be governed by the decision in that case.
The motion is denied.